Exhibit 10.1

 

WAYSIDE TECHNOLOGY GROUP, INC.

 

2012 STOCK-BASED COMPENSATION PLAN

 

1.                                      Purpose

 

This 2012 Stock-Based Compensation Plan (the “Plan”) has been established by
Wayside Technology Group, Inc. (the “Company”) (i) to attract and retain persons
eligible to participate in the Plan; (ii) motivate Participants (as defined
herein), by means of appropriate incentives, to achieve long-range goals; and
(iii) link participants’ interests with those of the Company’s stockholders
through compensation that is based on the common stock, and thereby promote the
continued growth and financial success of the Company.

 

2.                                      Definitions

 

For purposes of the Plan, the following terms shall have the meanings set forth
below:

 

(a)                                 “Award” means an Option, SAR, Stock Bonus,
Restricted Stock, Deferred Stock, Stock Unit or other equity-based award granted
under the terms of the Plan.

 

(b)                                 “Award Agreement” means an agreement, in
such form and including such terms as the Committee in its sole discretion shall
determine, evidencing an Award.

 

(c)                                  “Award Formula” means as to any performance
period, a formula or matrix, if applicable, established by the Committee
pursuant to this Plan, and in accordance with the requirements of Section 162(m)
of the Code, in order to determine the Awards (if any) to be paid to Executive
Participants and certain other Participants. The formula or matrix may differ
from Participant to Participant.

 

(d)                                 “Board” means the Board of Directors of
Wayside Technology Group, Inc.

 

(e)                                  “Cause” means: (i) the Participant’s
conviction of any crime (whether or not involving the Company) constituting a
felony in the jurisdiction involved; (ii) conduct of the Participant related to
the Participant’s employment or service for which either criminal or civil
penalties against the Participant or the Company may be sought; (iii) material
violation of the Company’s policies, including but not limited to those relating
to sexual harassment, the disclosure or misuse of confidential information, or
those set forth in Company manuals or statements of policy; (iv) serious neglect
or misconduct in the performance of the Participant’s duties for the Company or
willful or repeated failure or refusal to perform such duties.

 

If, subsequent to a Participant’s termination of employment or service (whether
voluntary or involuntary) without Cause, it is discovered that the Participant’s
employment or service could have been terminated for Cause, such Participant’s
employment or service shall be deemed to have been terminated for Cause. A
Participant’s termination of employment or service for Cause shall be effective
as of the date of the occurrence of the event giving rise to Cause, regardless
of when the determination of Cause is made.

 

--------------------------------------------------------------------------------


 

(f)                                   “Change in Control” means a change in
control of a nature that would be required to be reported in response to Item 1
of a Current Report on Form 8-K as in effect on the date the Plan becomes
effective under section 13 or 15(d) of the Exchange Act, provided that, without
limitation, a Change in Control shall be deemed to have occurred if:

 

(i)                                   Any “Person” (as such term is used in
sections 13(d) and 14(d) of the Exchange Act), other than:

 

(1)                                 Wayside Technology Group, Inc.,

 

(2)                                 any Person who on the date hereof is a
director or officer of Wayside Technology Group, Inc., or

 

(3)                                 a trustee or fiduciary holding securities
under an employee benefit plan of Wayside Technology Group, Inc., is or becomes
the “beneficial owner,” (as defined in Rule 13-d3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities; or

 

(ii)                                During any period of two consecutive years
during the term of this Plan, individuals who at the beginning of such period
constitute the Board cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period; or

 

(iii)                             The stockholders of the Company approve: (A) a
plan of complete liquidation of the Company; or (B) an agreement for the sale or
disposition of all or substantially all of the Company’s assets; or (C) a
merger, consolidation, or reorganization of the Company with or involving any
other corporation, other than a merger, consolidation, or reorganization
(collectively, a “Transaction”), that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), at least 50% of the combined voting power of the voting
securities of the Company (or the surviving entity, or an entity which as a
result of the Transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after the Transaction.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.  A reference to any provision of the Code shall include
reference to any successor provision of the Code.

 

(h)                                 “Committee” means the Compensation Committee
of the Board; provided, however, that the Committee shall at all times have at
least two members, all of whom are “non-employee directors” within the meaning
of Rule 16b-3 under the Exchange Act, “outside directors” within the meaning of
section 162(m) of the Code, and independent within the meaning of any applicable
stock exchange rule.

 

2

--------------------------------------------------------------------------------


 

(i)                                     “Common Stock” means the common stock of
Wayside Technology Group, Inc., par value $0.01 per share.

 

(j)                                    “Company” means Wayside Technology Group,
Inc. and any “subsidiary corporation” (as that term is defined in Code section
424(f)) with respect to Wayside Technology Group, Inc.

 

(k)                                 “Deferred Stock” means an Award made under
Section 7 to receive Common Stock at the end of a specified Deferral Period.

 

(l)                                     “Deferral Period” means the period
during which the receipt of a Deferred Stock Award under Section 7 will be
deferred.

 

(m)                             “Disability” means a disability described in
section 422(c)(6) of the Code.

 

(n)                                 “Employee” means an officer or salaried
employee of the Company providing key services to the Company, including a
director who is such an employee. Employee shall also include individuals of the
Company who are not salaried employees, but who receive Awards under the Plan
conditioned on their becoming an Employee.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(p)                                 “Executive Participant” means a Participant
who is reasonably expected to be a “covered employee” within the meaning of
Section 162(m)(3) of the Code with respect to any Performance Period in which
the Company would be entitled to take a compensation deduction for an Actual
Award to such Participant (determined without regard to the limitation on
deductibility imposed by Section 162(m)).

 

(q)                                 “Fair Market Value” of Common Stock on any
given date shall be determined according to the following rules:

 

(1)                                 If the Common Stock is at the time listed or
admitted to trading on any stock exchange, then the “Fair Market Value” shall be
the mean between the highest and lowest prices of the Common Stock on the date
in question on the principal national securities exchange on which it is then
listed or admitted to trading.  If no reported sale of Common Stock takes place
on the date in question on the principal exchange, then the reported closing
asked price of the Common Stock on such date on the principal exchange shall be
determinative of “Fair Market Value.”

 

(2)                                 If the Common Stock is not at the time
listed or admitted to trading on a stock exchange, the “Fair Market Value” shall
be the mean between the highest reported asked price and lowest reported bid
price of the Common Stock on the date in question in the over-the-counter
market, as such prices are reported in a publication of general circulation
selected by the Committee and regularly reporting the market price of Common
Stock in such market.

 

(ii)                                  If the Common Stock is not listed or
admitted to trading on any stock exchange or traded in the over-the-counter
market, the “Fair Market Value” shall be as determined in good faith by the
Committee.

 

3

--------------------------------------------------------------------------------


 

(r)                                    “Incentive Stock Option” means an Option
that meets the requirements of an incentive stock option as defined in section
422 of the Code.

 

(s)                                   “Option” means the right granted under
Section 6 to purchase Common Stock for a specified period of time at a stated
price.  An Option may be an Incentive Stock Option or a Non-Qualified Stock
Option.

 

(t)                                    “Non-Qualified Stock Option” means an
Option that is not intended to be an Incentive Stock Option.

 

(u)                                 “Participant” means an Employee, director or
consultant who is eligible to participate in the Plan in accordance with Section
3 and to whom an Award is granted under the Plan.

 

(v)                                 “Performance Goal” means an objective and
measurable performance goal determined by the Committee, in its discretion, to
be applicable to Executive Participants, and if the Committee deems appropriate,
certain other Participants, for a specified performance period (but that is
substantially uncertain to be met before the grant of the Award, and is set by
the Committee in writing no later than the 90th day of such performance period,
or if earlier, the date prior to the date upon which 25% of such performance
period has elapsed). As determined by the Committee, the Performance Goal for
any Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (i) the price of the Common Stock; (ii)
milestones related to or changes in the market share of the Company (or any
business unit thereof); (iii) milestones related to or changes in sales by the
Company (or any business unit thereof); (iv) earnings per share of Common Stock;
(v) return on stockholder equity of the Company; (vi) milestones related to or
changes in costs of the Company (or any business unit thereof); (vii) milestones
related to or changes in cash flow of the Company (or any business unit
thereof); (viii) return on total assets of the Company (or any business unit
thereof); (ix) return on invested capital of the Company (or any business unit
thereof); (x) return on net assets of the Company (or any business unit
thereof); (xi) operating income of the Company (or any business unit thereof);
or (xii) net income of the Company (or any business unit thereof).

 

(w)                               “Restricted Stock” means a share of Common
Stock that is awarded under Section 8 and that is subject to the restrictions
set forth in such Section.

 

(x)                                 “Restriction Period” means the period during
which Restricted Stock is subject to forfeiture, which, if the Committee so
provides may not expire until Retirement.

 

(y)                                 “Retirement” means: (i) with respect to a
Participant who is an active participant in any qualified pension plan
maintained by the Company, retirement with the Company under the provisions of
such plan; and (ii) with respect to any other Participant, termination of
employment or service (with respect to directors, but not consultants) with the
Company under the procedures established by the Committee.

 

(z)                                  “SAR” means a stock appreciation right
awarded under Section 10 and subject to the terms and conditions contained
therein.

 

(aa)                          “Stock Unit” means the right granted under Section
11 to receive cash equal to the Fair Market Value of a share of Common Stock
multiplied by the number of Stock Units

 

4

--------------------------------------------------------------------------------


 

awarded.  For purposes of this Plan, fractional Stock Units, measured to the
nearest four decimal places, may be credited.

 

(bb)                          “Stock Bonus” means an award of a bonus payable in
shares of Common Stock under Section 9.

 

(cc)                            “Ten Percent Stockholder” means a person who on
any given date owns, either directly or indirectly (taking into account the
attribution rules contained in Code section 424(d)), stock possessing more than
10 percent of the total combined voting power of all classes of stock of the
Company or any subsidiary corporation under Code section 424(f).

 

3.                                      Eligibility

 

Any Employee, non-Employee director of the Company or key consultant to the
Company who is designated by the Committee as eligible to participate in the
Plan shall be eligible to receive an Award under the Plan, provided that an
Incentive Stock Option may only be granted to an Employee of the Company.

 

4.                                      Administration and Implementation of the
Plan

 

(a)                                 Subject to Section 4(b), the Plan shall be
administered by the Committee, which shall have full power to interpret and
administer the Plan and full authority to act in selecting the Participants to
whom Awards will be granted, in determining the times at which Awards will be
granted, in determining the type and amount of Awards to be granted to each such
Participant, the terms and conditions of Awards granted under the Plan
(including whether Awards may be exchanged for cash, made on a tandem basis, or
deferrable or transferable by a Participant) and the terms of agreements which
will be entered into with Participants.  The Committee shall have the power to
establish different terms and conditions with respect to (i) the various types
of Awards granted under the Plan, (ii) the granting of the same type of Award to
different Participants (regardless of whether the Awards are granted at the same
time or at different times), and (iii) the establishment of different
Performance Goals and Award Formulas for different Participants.

 

(b)                                 The Committee shall not have the power to
make or grant Awards to non-Employee directors of the Company. The Company’s
Nominating and Corporate Governance Committee shall have the authority to make
recommendations to the full Board regarding Awards that should be made to
non-Employee directors of the Company. The full Board shall have sole and
absolute authority to make Awards to non-Employee directors hereunder, upon the
Nominating and Corporate Governance Committee’s recommendation.  Awards made to
non-Employee directors shall be subject to the other provisions of the Plan and
shall be administered by the Committee, unless the full Board provides
otherwise.

 

(c)                                  The Committee, in its sole discretion, will
establish an Award Formula for purposes of determining Awards (if any) intended
as “qualified performance-based compensation” within the meaning of Section
162(m) of the Code to each Executive Participant for each performance period.
The Committee will establish each such Award Formula with sufficient specificity
to satisfy the requirements of Section 162(m) of the Code at a time when the
attainment of the related Performance Goals are substantially uncertain, and in
no event later than the 90th day of such performance period, or if earlier, the
date prior to the date

 

5

--------------------------------------------------------------------------------


 

upon which 25% of such performance period has elapsed. Each Award Formula will
(a) be in writing and (b) provide for the payment of an Executive Participant’s
actual Award based on whether or the extent to which the Performance Goals for
the performance period are achieved. Notwithstanding the foregoing, in no event
will an Executive Participant’s actual Award under this Plan for any performance
period exceed the maximum possible award established pursuant to Section 5 of
this Plan. Notwithstanding anything to the contrary in this Plan, in determining
the actual Award for any Executive Participant, the Committee, in its sole
discretion, may reduce (but not increase) the award payable to any Executive
Participant below the award which otherwise would be payable under the Award
Formula.

 

(d)                                 The Committee shall have the power to adopt
regulations for carrying out the Plan (including regulations regarding the form
and timing of elections and notices under the Plan) and to make changes in such
regulations as it shall, from time to time, deem advisable. Any interpretation
by the Committee of the terms and provisions of the Plan (including
determinations of existence Cause and Disability hereunder) and the
administration thereof, and all action taken by the Committee shall be final,
binding and conclusive for all purposes and upon all Participants.

 

(e)                                  The Committee may condition the grant of
any Award or the lapses of any Deferral Period or Restriction Period (or any
combination thereof) upon the Participant’s achievement of a Performance Goal
that is established by the Committee before the grant of the Award. The
Committee shall have the discretion to determine the specific targets with
respect to each of these categories of Performance Goals. Before granting an
Award or permitting the lapse of any Deferral Period or Restriction Period, the
Committee shall certify that an individual has satisfied the applicable
Performance Goal.

 

(f)                                   The Committee, in its sole discretion, may
specify that the achievement of the Performance Goals will be determined without
regard to the negative or positive effect of certain events, including, without
limitation, any of the following: (i) charges for “extraordinary items” and
other unusual or non-recurring items of loss or gain; (ii) asset impairments;
(iii) litigation or claim judgments or settlements; (iv) changes in the Code or
tax rates; (v) changes in accounting principles from the methods used in the
Company’s regular reports and financial statements; (vi) changes in other laws,
regulations or other provisions affecting reported results; (vii) charges
relating to restructurings, discontinued operations, severance and contract
termination and other costs incurred in rationalizing certain business
activities; (viii) gains or losses from the acquisition or disposition of
businesses or assets or from the early extinguishment of debt; (ix) any
recapitalization, reorganization, stock split or dividend, merger, acquisition,
divestiture, consolidation, spin-off, combination, liquidation, dissolution or
other similar corporate transaction; and (x) foreign currency exchange gains or
losses; provided that any such determination by the Committee with respect to a
Executive Participant shall be made in a manner that is consistent with the
provisions of Section 162(m) of the Code and the regulations and guidance
promulgated thereunder.

 

(g)                                  Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it.  Any such allocation or
delegation may be revoked by the Committee at any time.

 

6

--------------------------------------------------------------------------------


 

(h)                                 The Committee may employ attorneys,
consultants, accountants and other service providers.  The Committee, the Board,
the Company and the Company’s officers shall be entitled to rely upon the advice
and opinions of any such person.  No member of the Committee or the Board shall
be personally liable for any action, determination or interpretation made with
respect to the Plan and all members of the Committee and the Board shall be
fully protected by the Company in respect of any such action, determination or
interpretation in the manner provided in the Company’s bylaws.

 

5.                                      Shares Subject to the Plan

 

(a)                                 Subject to the following provisions of this
Section, the maximum number of shares that may be delivered to Participants (or,
if applicable, their heirs, legatees or permitted transferees) under the Plan
shall not exceed 600,000 shares of Common Stock. Any shares issued under the
Plan may consist, in whole or in part, of authorized and unissued shares or
treasury shares.

 

(b)                                 Any shares of Common Stock issued under the
Plan that are forfeited because of the failure to meet an Award contingency or
condition shall again be available for delivery pursuant to new Awards granted
under the Plan. However, to the extent any shares of Common Stock covered by an
Award are not delivered to a Participant (or, if applicable, his heir, legatee
or permitted transferee) because the Award is forfeited or canceled, or the
shares are not delivered because the Award is settled in cash, such shares shall
be deemed to have been delivered for purposes of determining the maximum number
of shares of Common Stock available for delivery under the Plan.

 

(c)                                  If the Exercise Price of any Option granted
under the Plan is satisfied by tendering shares of Common Stock to the Company
(by either actual delivery or by attestation), only the number of shares issued
net of the shares of Common Stock tendered shall be deemed delivered for
purposes of determining the maximum number of shares of Common Stock available
for delivery under the Plan.

 

(d)                                 Shares of Common Stock delivered under the
Plan in settlement, assumption or substitution of outstanding awards (or
obligations to grant future awards) under the plans or arrangements of another
entity shall not reduce the maximum number of shares of Common Stock available
for delivery under the Plan, to the extent that such settlement, assumption or
substitution is a result of the Company acquiring another entity (or an interest
in another entity).

 

(e)                                  Subject to the other provisions of this
Section, the following additional maximums are imposed under the Plan.

 

(1)                               The maximum number of shares of Common Stock
that may be covered by Awards granted to any one individual under Sections 6 and
10 (relating to Options and SARs) shall be 300,000 shares during any calendar
year.

 

(2)                               The maximum aggregate Award, or payment that
can be made for Awards, granted to or earned by any one individual during any
calendar year under Sections 7, 8, 9 and 11 (relating to Deferred Stock,
Restricted Stock, Stock Bonus and Stock Units) for any single or combined
Performance Goals established for any performance period shall be $1,000,000, as
determined by reference to the Fair Market Value on the date of grant of the
Award.

 

7

--------------------------------------------------------------------------------


 

6.                                      Options

 

The Committee may grant Options under the Plan.  Options shall be evidenced by a
written Award Agreement.  Such Award Agreements shall conform to the
requirements of the Plan, and may contain such other provisions as the Committee
shall deem advisable.  The grant of Options shall comply with and be subject to
the following terms and conditions:

 

(a)                                 Identification of Options.  Each Option
granted under the Plan shall be clearly identified in the applicable Award
Agreement as either an Incentive Stock Option or as a Non-Qualified Stock
Option.  In the absence of such identification, an Option shall be deemed to be
a Non-Qualified Stock Option.

 

(b)                                 Number of Options.  Subject to Section 5(e),
the Award Agreement for each Option award shall specify the number of shares of
Common Stock that a Participant may receive with respect to the Participant’s
option.

 

(c)                                  Exercise Price.  The price per share at
which Common Stock may be purchased upon exercise of an Option shall be
determined by the Committee, but shall be not less than the Fair Market Value of
a share of Common Stock on the date of grant.  In the case of any Incentive
Stock Option granted to a Ten Percent Stockholder, the option price per share
shall not be less than 110% of the Fair Market Value of a share of Common Stock
on the date of grant.

 

(d)                                 Term and Exercise of Options.

 

(1)                                 An Award Agreement shall specify when an
Option may be exercisable and the terms and conditions applicable thereto.  The
term of an Option shall in no event be greater than ten years.

 

(2)                                 An Option may be exercised only for a whole
number of shares of Common Stock.  The Committee shall establish the time and
the manner in which an Option may be exercised.  The option price of the shares
of Common Stock received upon the exercise of an Option shall be paid within
three days of the date of exercise:  (i) in cash or, (ii) in cash received from
a broker-dealer whom the Participant has authorized to sell all or a portion of
the Common Stock covered by the Option, or (iii) with the consent of the
Committee, in whole or in part in shares of Common Stock held by the Participant
for at least six months and valued at their Fair Market Value on the date of
exercise.  With the consent of the Committee, payment upon the exercise of a
Non-Qualified Option may be made in whole or in part by Restricted Stock which
has been held by the Participant for at least six months (based on the Fair
Market Value of the Restricted Stock on the date the Option is exercised, as
determined by the Committee).  In such case the Common Stock to which the Option
relates shall be subject to the same forfeiture restrictions originally imposed
on the Restricted Stock exchanged therefor.

 

(e)                                  Limitations on Grants of Incentive Stock
Options.

 

(1)                                 Each provision of the Plan and each Award
Agreement relating to an Incentive Stock Option shall be construed so that each
Incentive Stock Option shall be an

 

8

--------------------------------------------------------------------------------


 

incentive stock option as defined in section 422 of the Code, and any provisions
of the Option Agreement thereof that cannot be so construed shall be
disregarded.  Only an Employee may be granted an Incentive Stock Option.  In no
event may a Participant be granted an Incentive Stock Option which does not
comply with such grant and vesting limitations as may be prescribed by section
422(b) of the Code.  Without limiting the foregoing, the aggregate Fair Market
Value (determined as of the time the Option is granted) of the Common Stock with
respect to which an Incentive Stock Option may first become exercisable by a
Participant in any one calendar year under the Plan shall not exceed $100,000.

 

(2)                                 No Incentive Stock Option shall be
transferable otherwise than by will or the laws of descent and distribution and,
during the lifetime of the Participant, shall be exercisable only by the
Participant.  Upon the death of a Participant, the person to whom the rights
have passed by will or by the laws of descent and distribution may exercise an
Incentive Stock Option only in accordance with this Section.

 

7.                                      Deferred Stock

 

The Committee may award Deferred Stock under the Plan, which shall be evidenced
by an Award Agreement in such form as the Committee shall from time to time
approve.  Deferred Stock Awards shall comply with and be subject to the
requirements of Section 409A of the Code and the following terms and conditions:

 

(a)                                 Crediting of Deferred Stock.  Upon
determination of the number of shares of Deferred Stock to be awarded to a
Participant, the Committee shall direct that the same be credited to the
Participant’s account on the books of the Company but that issuance and delivery
of the same shall be deferred until the date or dates provided in Section 7(b).

 

(b)                                 Deferral Period and Performance Goals.

 

(1)                                 The Committee may condition the grant of an
Award of Deferred Stock or the expiration of the Deferral Period upon the
Participant’s achievement of one or more Performance Goal(s) specified in the
Award Agreement.  If the Participant fails to achieve the specified Performance
Goal(s), the Committee shall not grant the Deferred Stock Award to the
Participant, or the Participant shall forfeit the Award and no Common Stock
shall be transferred to him pursuant to the Deferred Stock Award.

 

(2)                                 The Award Agreement shall specify the
duration of the Deferral Period taking into account termination of employment or
service on account of death, Disability, Retirement or Cause.  The Deferral
Period may consist of one or more installments.  At the end of the Deferral
Period or any installment thereof the shares of Deferred Stock applicable to
such installment credited to the account of a Participant shall be issued and
delivered to the Participant (or, if applicable, his heir, legatee or permitted
transferee) in accordance with the terms of the Award Agreement. 
Notwithstanding the Deferral Period provided in an Award Agreement, the
Committee may accelerate the delivery of all or any part of a Deferred Stock
Award or waive the deferral limitations for all or any part of a Deferred Stock
Award.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Voting Rights and Dividends.

 

(1)                                 Prior to issuance and delivery, the
Participant shall have no rights as a stockholder with respect to any shares of
Deferred Stock credited to the Participant’s account.

 

(2)                                 Amounts equal to any dividends declared
during the Deferral Period with respect to the number of shares covered by a
Deferred Stock Award will be paid to the Participant currently, or deferred and
deemed to be reinvested in additional Deferred Stock, or otherwise reinvested on
such terms as are determined at the time of the Award and specified in the Award
Agreement.

 

8.                                      Restricted Stock

 

The Committee may award shares of Restricted Stock.  Each grant of shares of
Restricted Stock shall be evidenced by Award Agreements in such form and
containing such terms and conditions and subject to such agreements or
understandings as the Committee shall from time to time approve.  Each grant of
shares of Restricted Stock shall comply with and be subject to the following
terms and conditions:

 

(a)                                 Terms of Restricted Stock.  The Award
Agreement for a grant of Restricted Stock shall conform to the requirements of
the Plan, and shall specify (i) the number of shares of Common Stock subject to
the Award, (ii) the Restriction Period applicable to the Award, (iii) the events
that will give rise to a forfeiture of the Award, and (iv) the Performance
Goals, if any, that must be achieved in order for the restriction to be removed
from the Award.  The agreement may contain such other provisions not
inconsistent with the terms of the Plan as the Committee shall deem advisable.

 

(b)                                 Issuance of Certificates.  The Committee
shall direct that a certificate or certificates representing the number of
shares of Common Stock be issued to the Participant with the Participant
designated as the registered owner.  The certificate(s) representing such shares
shall be legended as to restrictions on the sale, transfer, assignment, pledge
or other encumbrances during the Restriction Period and deposited by the
Participant, together with a stock power endorsed in blank, with the Company.

 

(c)                                  Satisfaction of the Restriction Period.  At
the end of the Restriction Period, the Committee shall determine, in light of
the terms and conditions set forth in the Award Agreement, the number of shares
of Restricted Stock with respect to which the restrictions imposed hereunder
have lapsed.  The Restricted Stock with respect to which the restrictions shall
lapse shall be converted to unrestricted Common Stock by the removal of the
restrictive legends from the Restricted Stock.  Thereafter, Common Stock equal
to the number of shares of the Restricted Stock with respect to which the
restrictions hereunder shall lapse shall be delivered to the Participant (or,
where appropriate, the Participant’s legal representative).

 

(d)                                 Voting Rights and Dividends.

 

(1)                                 Unless otherwise determined by the
Committee, during the Restriction Period the Participant shall have the right to
vote all shares of Restricted Stock.

 

10

--------------------------------------------------------------------------------


 

(2)                                 Dividends will be authorized by the Company
to be paid to the Participant during the period the restriction is enforced,
subject to the same restrictions as the underlying shares upon which the
restriction is declared.

 

9.                                      Stock Bonus

 

The Committee may grant Stock Bonuses in such amounts as it shall determine from
time to time.  A Stock Bonus shall be paid at such time (including a future date
selected by the Committee at the time of grant) and subject to such conditions
as the Committee shall determine at the time of the grant of such Stock Bonus,
including, if applicable, Section 14.  By way of example and not by way of
limitation, the Committee may require, as a condition to the payment of a Stock
Bonus, that the Participant or the Company achieve such performance criteria as
the Committee may specify at the time of the grant.  Prior to the date on which
a Stock Bonus awarded hereunder is required to be paid, such Award shall
constitute an unfunded, unsecured promise by the Company to distribute Common
Stock in the future.

 

10.                               Stock Appreciation Rights

 

The Committee may grant SARs under the Plan, which shall be evidenced by Award
Agreements in such form as the Committee shall from time to time approve.  SARs
shall comply with and be subject to the following terms and conditions:

 

(a)                                 Benefits Upon Exercise.

 

(1)                                 An SAR shall entitle the recipient to
receive a payment equal to the excess of the Fair Market Value of the shares of
Common Stock covered by the SAR on the date of exercise over the base price of
the SAR.  Such payment may be in cash, in shares of Common Stock, in shares of
Deferred Stock, in shares of Restricted Stock or any combination, as the
Committee shall determine.  An SAR may be granted in tandem with all or a
portion of a related Option under the Plan (“Tandem SAR”), or may be granted
separately (“Freestanding SAR”).  A Tandem SAR may be granted either at the time
of the grant of the Option or at any time thereafter during the term of the
Option and shall be exercisable only to the extent that the related Option is
exercisable.

 

(2)                                 Upon exercise of a Tandem SAR as to some or
all of the shares of Common Stock covered by the grant, the related Option shall
be canceled automatically to the extent of the number of shares of Common Stock
covered by such exercise, and such shares shall no longer be available for
purchase under the Option.  Conversely, if the related Option is exercised as to
some or all of the shares of Common Stock covered by the grant, the related
Tandem SAR, if any, shall be canceled automatically to the extent of the number
of shares of Common Stock covered by the Option exercise.

 

(b)                                 Exercise Price.  The base price of a Tandem
SAR shall be the option price under the related Option.  The base price of a
Freestanding SAR shall be determined by the Committee at the time of the grant
of such SAR but shall be not less than 100% of the Fair Market Value of the
Common Stock on the date of grant of the Freestanding SAR.

 

(c)                                  Other Restrictions.  SARs shall generally
be subject to the same terms, conditions and limitations applicable to Options
granted under Section 6.

 

11

--------------------------------------------------------------------------------


 

11.                               Stock Units

 

(a)                                  Grant of Stock Units.  Subject to the other
terms of the Plan, the Committee shall, in its discretion as reflected by the
terms of the applicable Award Agreement:  (i) authorize the granting of Stock
Units to Participants and (ii) determine or impose other conditions to the grant
of Stock Units under the Plan as it may deem appropriate.

 

(b)                                 Term.  The Committee may provide in an Award
Agreement that any particular Stock Unit shall expire at the end of a specified
term not to exceed 10 years.

 

(c)                                  Vesting.

 

(1)                                  Stock Units shall vest and first become
exercisable according to the terms and conditions set forth in the Award
Agreement, as determined by the Committee at the time of grant.  Stock Units may
be payable upon termination of employment or service or upon other future event
(including attainment of a Performance Goal).

 

(2)                                  Unless otherwise provided in the Award
Agreement (except due to a termination for Cause), if a Participant terminates
employment or service with the Company, any and all of the Participant’s Stock
Units which have not vested prior to or as of such termination shall thereupon,
and with no further action, be forfeited and cease to be outstanding.

 

(3)                                  If a Participant terminates employment or
service with the Company for Cause, any and all of the Participant’s Stock Units
which have not vested prior to or as of such termination shall thereupon, and
with no further action, be forfeited and cease to be outstanding.

 

(d)                                 Settlement of Stock Units.

 

(1)                                  Each vested and outstanding Stock Unit
shall be settled by the payment to the Participant of cash equal to the Fair
Market Value of the Common Stock times the number of Stock Units to be settled. 
The Fair Market Value shall be determined by reference to the date of
termination or other future event as specified in the Award Agreement.

 

(2)                                  Unless otherwise provided in an Award
Agreement, each Stock Unit shall be settled with a single-sum payment by the
Company.

 

(3)                                  Unless otherwise provided in an Award
Agreement and subject to Section 14, if applicable, the settlement date with
respect to a Participant is the first day of the month to follow the
Participant’s termination of employment or service.

 

(e)                                  Nature of Stock Units.  Stock Units are
solely a device for the measurement and determination of the amounts to be paid
to a Participant under the Plan.  Each Participant’s right in the Stock Units is
limited to the right to receive payment, if any, as may herein be provided.  The
Stock Units do not constitute Common Stock and shall not be treated as (or as
giving rise to) property or as a trust fund of any kind; provided, however, that
the Company may establish a mere bookkeeping reserve to meet its obligations
hereunder or a

 

12

--------------------------------------------------------------------------------


 

trust or other funding vehicle that would not cause the Plan to be deemed to be
funded for tax purposes or for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.  The right of any Participant of Stock
Units to receive payments by virtue of participation in the Plan shall be no
greater than the right of any unsecured general creditor of the Company. 
Nothing contained in the Plan shall be construed to give any Participant any
rights with respect to Shares or any ownership interest in the Company.  Without
limiting Section 8, no provision of the Plan shall be interpreted to confer any
voting, dividend or derivative or other similar rights with respect to any Stock
Units.

 

12.                               Other Equity-Based Awards

 

The Committee may grant other types of equity-based Awards in such amounts and
subject to such terms and conditions, as the Committee shall in its sole
discretion determine, subject to the provisions of the Plan.  Awards may entail
the transfer of actual shares of Common Stock to Participants, or payment in
cash or otherwise of amounts based on the value of shares of Common Stock.

 

13.                               Effect of Termination of Employment or Service
on Awards

 

(a)                                  Options and SARs.

 

(1)                                  Unless otherwise provided in an applicable
Award Agreement and subject to Section 6(e), in the event that the employment or
service of a Participant with the Company shall terminate for any reason other
than Retirement, Cause, Disability or death (i) Options or SARs or SARs granted
to such Participant, to the extent that they were exercisable on the
Participant’s termination date, shall remain exercisable until the expiration of
90 days after such termination date, on which date they shall expire, and (ii)
Options or SARs or SARs granted to such Participant, to the extent that they
were not exercisable on his termination date, shall expire at the close of
business on such date; provided, however, that no Option or SAR shall be
exercisable after the expiration of its term.

 

(2)                                  Unless otherwise provided in an applicable
Award Agreement and subject to Section 6(e), in the event that the employment or
service of a Participant with the Company shall terminate on account of the
death of the Participant, all Options or SARs or SARs granted to such
Participant, to the extent that they were exercisable on the Participant’s
termination date, shall remain exercisable until the expiration of one year
after such date, on which date they shall expire.

 

(3)                                  Unless otherwise provided in an applicable
Award Agreement and subject to Section 6(e), in the event that the employment or
service of a Participant with the Company shall terminate on account of the
Disability or Retirement of the Participant, all Options or SARs or SARs granted
to such Participant, to the extent that they were exercisable on the
Participant’s termination date (or, in the case of Retirement such later date
determined by the Committee), shall remain exercisable until the expiration of
the term specified in their applicable Award Agreement, on which date they shall
expire.

 

(4)                                  In the event of the termination of a
Participant’s employment or service for Cause, all outstanding Options or SARs
or SARs granted to such Participant shall expire at the commencement of business
on the Participant’s termination date (or deemed termination under Section
2(e)).

 

13

--------------------------------------------------------------------------------


 

(b)                                 Restricted Stock and Deferred Stock.

 

(1)                                  In the event that the employment or service
of a Participant with the Company shall terminate for any reason (other than a
termination that is for Cause) prior to the expiration of the Restriction Period
or Deferral Period with respect to such shares of Restricted Stock or Deferred
Stock, unless otherwise provided by the Committee in its sole discretion, such
termination shall cause the immediate forfeiture of all shares of Restricted
Stock, Deferred Stock or Stock Bonus that have not vested as of the
Participant’s termination date.

 

(2)                                  In the event a Participant’s employment or
service is or is deemed to have been terminated for Cause, all shares of
Restricted Stock still subject to a Restriction Period and all shares of
Deferred Stock still subject to a Deferral Period as of his termination date
immediately shall be forfeited.

 

14.                               Deferral Election

 

Notwithstanding any provision of the Plan to the contrary, any Participant may
elect, to the extent permitted by Section 409A of the Code, with the concurrence
of the Committee and consistent with any rules and regulations established by
the Committee, to defer to a specified date the receipt of unrestricted Common
Stock (or a cash payment hereunder) that the Participant would otherwise be
entitled to receive pursuant to an Award.  Such deferral may, at the Committee’s
sole discretion, be made in accordance with the terms of a non-qualified
deferred compensation plan maintained by the Company.  Notwithstanding such an
election, the Committee may distribute the unrestricted Common Stock (or cash
payment, if applicable) deferred by any Participant under this Section if the
Committee determines, in its discretion, that the continued deferral of Common
Stock hereunder is no longer in the best interest of the Company or that such
deferred Award would be immediately taxable to the Participant.

 

15.                               Adjustments upon Changes in Capitalization

 

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, any distribution to stockholders other than
a cash dividend, or any change in the corporate structure of the Company (or any
sub-unit of the Company), the Committee, in its discretion, shall make
appropriate adjustment in the number and kind of shares authorized by the Plan
and any other adjustments to outstanding Awards as it determines appropriate. 
No fractional shares of Common Stock shall be issued pursuant to such an
adjustment.  The Fair Market Value of any fractional shares resulting from
adjustments under this Section shall, where appropriate, be paid in cash to the
Participant.  The determinations and adjustments made by the Committee under
this Section shall be conclusive.

 

16.                               Effect of a Change in Control

 

Unless otherwise provided by the Committee in an Award Agreement, any Award
granted hereunder that has not been vested hereunder, or been canceled or
forfeited under any provision of the Plan, shall become fully exercisable and
vest immediately.  Any Awards deferred under Section 14 shall be paid prior to
or as soon as practicable following a Change in Control, as determined by the
Committee in its sole discretion.

 

14

--------------------------------------------------------------------------------


 

17.                               Tax Withholding

 

Whenever the Company proposes or is required to issue or transfer shares of
Common Stock under the Plan, the Company shall have the right to require the
recipient to remit to the Company an amount sufficient to satisfy any Federal,
state or local withholding tax requirements prior to the delivery of any
certificate for such shares, or in the discretion of the Committee, the Company
may withhold from the shares to be delivered shares sufficient to satisfy all or
a portion of such tax withholding requirements.  Whenever under the Plan
payments are to be made in cash, such payments may be net of an amount
sufficient to satisfy any Federal, state and local tax withholding requirements.

 

18.                               Section 409A

 

Awards, payments and distributions under the Plan are intended to comply with or
be exempt from Section 409A of the Code, and, along with the Plan, shall be
administered, construed and interpreted in accordance with such intent. To the
extent that an Award and/or payment is subject to or exempt from Section 409A of
the Code, it shall be awarded and/or paid in a manner that will comply with
Section 409A of the Code or the applicable exemption from Section 409A,
including any applicable regulations or guidance issued by the Secretary of the
United States Treasury Department and the Internal Revenue Service with respect
thereto. This Plan and any Award shall be interpreted and administered, when
possible, to avoid the imposition on any Participant of any additional taxes,
accelerated taxes, interest or penalty under Section 409A of the Code. If any
provision of the Plan would, in the reasonable, good faith judgment of the
Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of any additional tax, accelerated taxation,
interest or penalties under Section 409A of the Code, the Committee may modify
the terms of the Plan or any Award, or may take any other such action, without
the Participant’s consent, in the manner that the Company and the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such additional tax, accelerated taxation, interest, or penalties
or otherwise comply with Sections 409A of the Code. This Section 18 does not
create an obligation on the part of the Company to modify the Plan or an Award
and does not guarantee that an Award will not be subject to additional taxes,
accelerated taxation, interest or penalties under Sections 409A of the Code. In
no event shall the Company or any of its Subsidiaries be liable for any tax,
interest or penalties that may be imposed on a Participant by Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, if a Participant is deemed on
the date of his or her “separation from service” (as determined by the Company
pursuant to Section 409A of the Code) to be one of the Company’s “specified
employees” (as determined by the Company pursuant to Section 409A of the Code),
then any portion of any of such Participant’s Awards that constitutes deferred
compensation within the meaning of Section 409A of the Code, and is payable or
distributable upon the Participant’s separation from service, shall not be made
or provided prior to the earlier of (i) the six-month anniversary of the date of
the Participant’s separation from service, or (ii) the date of the Participant’s
death (the “Delay Period”). All payments and distributions delayed pursuant to
this Section 18 shall be paid or distributed to the Participant within thirty
(30) days following the end of the Delay Period, subject to applicable
withholding, and any remaining payments and distributions due after the end of
the Delay Period shall be paid or distributed in accordance with the payment or
distribution schedule specified for such Participant.

 

19.                               Award Forfeiture Provision

 

Notwithstanding any other provision of this Plan to the contrary, the Committee
may provide for the forfeiture of Awards under the Plan and the benefits derived
therefrom, in the event a Participant (or, if

 

15

--------------------------------------------------------------------------------


 

applicable, his heir, legatee or permitted transferee) engages in conduct deemed
to be harmful to, or not in the best interests of, the Company or if the
Participant (or, if applicable, his heir, legatee or permitted transferee) fails
to comply with any of the terms and conditions of the Plan or the agreement
executed by such Participant (or, if applicable, his heir, legatee or permitted
transferee) evidencing an Award, unless such failure is remedied by within ten
days after having been notified of such failure by the Committee.  Such
provisions shall be included in the Award Agreements approved from time to time
by the Committee and may be waived by the Committee, or its duly appointed
agent, as determined in the Committee’s sole discretion.

 

20.                               Transferability

 

(a)                                  Except as specifically provided in Section
19(b), no Awards may be transferred by the Participant otherwise than by will,
by the laws of descent and distribution, and during the Participant’s lifetime
an Option may be exercised only by him.  During the Restriction Period or
Deferral Period, if applicable, immediately upon any attempt to transfer any
rights under or to a share of Restricted Stock or Deferred Stock, such share,
and all of the rights related thereto, shall be forfeited by the Participant and
the transfer shall be of no force or effect.  Upon the death of a Participant,
outstanding Awards granted to such Participant may be exercised (if applicable)
only by those person or persons who shall have acquired such right to exercise
by will or the laws of descent and distribution.  Such Awards shall be subject
to the restrictions, conditions and limitations that were applicable to such
Award at the time of the Participant’s death and such other restrictions,
conditions and limitations that the Committee shall determine in its sole
discretion upon the death of the Participant.

 

(b)                                 The Committee, in its discretion, may allow
for transferability of Non-Qualified Options by the Participant to children,
grandchildren, spouse or common law spouse, siblings or parents of the
Participant or to bona fide trusts, partnerships or other entities controlled by
and of which the beneficiaries are Immediate Family Members of the Participant
(“Immediate Family Members”).  Any Awards that are transferable are further
conditioned on the Participant and Immediate Family Members agreeing to abide by
the Company’s then current transfer guidelines applicable to such types of
Award.

 

21.                               Effective Date, Termination and Amendment

 

(a)                                  Subject to the approval of the stockholders
of the Company at Wayside Technology Group, Inc.’s 2012 annual meeting of
stockholders, the Plan shall be effective as of March 30, 2012 (the “Effective
Date”).  The Plan shall remain in full force and effect until the earlier of ten
years from the date of stockholder approval, or the date it is terminated by the
Board.  The Board shall have the power to amend, suspend or terminate the Plan
at any time, provided that no such amendment shall be made without stockholder
approval to the extent such approval is required under section 422 of the Code,
section 162(m) of the Code, the rules of a stock exchange or any other
applicable law.  Termination of the Plan under this Section shall not affect
Awards outstanding under the Plan at the time of termination.

 

(b)                                 The Committee shall have the power
unilaterally and without approval of a Participant to amend an existing Award in
order to carry out the purposes of the Plan so long as such an amendment does
not take away any benefit granted to a Participant by the Award and as long as
the amended Award comports with the terms of the Plan; provided, however, that
prior to a Change in Control, if and to the extent that the Committee determines
the

 

16

--------------------------------------------------------------------------------


 

Company’s federal tax deduction in respect of an Award may be limited as a
result of section 162(m) of the Code, the Committee may take any and all actions
it deems necessary, in its sole and absolute discretion with respect to any
Award (including the amendment, delay or cancellation of an Award to the
detriment of a Participant) hereunder to eliminate or minimize the
non-deductible portion of any Award.  Nothing herein shall restrict the
Committee’s ability to exercise its discretionary authority pursuant to Section
4, which discretion may be exercised without amendment to the Plan or an Award.

 

22.                               Limitation of Implied Rights

 

(a)                                  Neither a Participant nor any other person
shall, by reason of the Plan, acquire any right in or title to any assets, funds
or property of the Company whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company, in their sole
discretion, may set aside in anticipation of a liability under the Plan.  A
Participant shall have only a contractual right to the stock or amounts, if any,
payable under the Plan, unsecured by any assets of the Company.  Nothing
contained in the Plan shall constitute a guarantee that the assets of such
companies shall be sufficient to pay any benefits to any person.

 

(b)                                 Nothing contained in the Plan or any Award
shall confer upon any Participant any right with respect to the continuation of
his employment or service by the Company or interfere in any way with the right
of the Company, subject to the terms of any separate agreement to the contrary,
at any time to terminate such employment or service or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of an Award.

 

(c)                                  No person shall have any claim or right to
receive an Award hereunder.  The Committee’s granting of an Award to a
Participant at any time shall neither require the Committee to grant an Award to
such Participant or any other Participant or other person at any time nor
preclude the Committee from making subsequent grants to such Participant or any
other Participant or other person.

 

(d)                                 No person shall have any rights as a
stockholder with respect to any shares of Common Stock covered by or relating to
any Award granted under this Plan until the date that the Participant becomes
the registered owner of such shares.  Except as otherwise expressly provided in
an Award Agreement, no adjustment to any Award shall be made for dividends or
other rights for which the record date occurs prior to the date such stock
certificate is issued.

 

23.                               Securities Law Matters

 

The Company shall be under no obligation to effect the registration pursuant to
the Securities Act of 1933, as amended, of any interests in the Plan or any
shares of Common Stock to be issued hereunder or to effect similar compliance
under any state laws.  Notwithstanding anything herein to the contrary, the
Company shall not be obligated to cause to be issued or delivered any
certificates evidencing shares of Common Stock under the Plan unless and until
the Company is advised by its counsel that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
shares of Common Stock are traded.  The Committee may require, as a condition of
the issuance and delivery of certificates evidencing shares of

 

17

--------------------------------------------------------------------------------


 

Common Stock under the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that such certificates bear such
legends, as the Committee, in its sole discretion, deems necessary or desirable.

 

(a)                                  The exercise of any Option granted
hereunder shall be effective only at such time as counsel to the Company shall
have determined that the issuance and delivery of shares of Common Stock
pursuant to such exercise is in compliance with all applicable laws, regulations
of governmental authority and the requirements of any securities exchange on
which shares of Common Stock are traded.  The Committee may, in its sole
discretion, and in accordance with procedures established by the Committee,
defer the effectiveness of any exercise of an Option granted hereunder in order
to allow the issuance of shares of Common Stock pursuant thereto to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws.

 

(b)                                 It is intended that the Plan be applied and
administered in compliance with Rule 16b-3 of the Exchange Act, as amended from
time to time.  If any provision of the Plan would be in violation of Rule 16b-3
if applied as written, such provision shall not have effect as written and shall
be given effect so as to comply with Rule 16b-3, as determined be the Committee
and such provision may be amended or Award modified as determined in the sole
discretion of the Committee.

 

24.                               Severability of Provisions

 

If any provision of this Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

 

25.                               Applicable Law

 

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the Commonwealth of
Delaware, without reference to the principles of conflicts of law.

 

18

--------------------------------------------------------------------------------